Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, threw a chair at a Hearing Officer during the course of a disciplinary hearing. As a result, he was found guilty of violent conduct, assault on staff and possession of a weapon. He challenges the administrative determination, arguing, inter alia, that it is not supported by substantial evidence and that the Hearing Officer was biased. We find petitioner’s initial contention to be unavailing. The misbehavior report, coupled with the testimony of the Hearing Officer at whom petitioner threw the chair, constitute substantial evidence supporting the determination. Upon reviewing the *766transcript of the disciplinary hearing, we further find that the Hearing Officer conducted the hearing in a fair and impartial manner. We have considered petitioner’s remaining claims and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.